

117 HR 5287 IH: COVID–19 Vaccine Developers Gold Medal Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5287IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Rush (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on House Administration, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to honor the contributions of all of those whose efforts led to the successful development of life saving vaccines to combat the novel coronavirus.1.Short titleThis Act may be cited as the COVID–19 Vaccine Developers Gold Medal Act.2.FindingsCongress finds the following:(1)The public-private partnership, Operation Warp Speed, sought to develop, manufacture, and ship 300,000,000 doses of COVID–19 vaccines around the United States.(2)This effort would not have been possible without researchers, scientists, doctors, epidemiologists, and others around the world who have worked tirelessly and collaboratively to develop lifesaving vaccines to combat the coronavirus by reducing the likelihood of transmission, building immune resiliency, avoiding hospitalizations, and reducing the likelihood of death.(3)Through the academic, research, and analytic expertise of universities and their faculty, researchers, and students, their efforts contributed to providing valuable information to the public on the severity of the coronavirus worldwide and, in some cases, contributed to vaccine development.(4)Several of the resulting vaccines represent historic breakthroughs in biopharmaceutical technology, which are predicated on years of leading research conducted in laboratories and hospitals that benefit from the significant financial investment of United States taxpayers through the Department of Health and Human Services, the National Institutes of Health, including the National Institute of Allergy and Infectious Diseases, and the Biomedical Advanced Research and Development Authority.(5)As a response to COVID–19, Congress provided $47,600,000,000 for the effort to support the private sector’s research and development into effective technologies, the scale-up of manufacturing capacity for promising vaccine candidates, and the distribution of vaccines that received emergency use authorization by the Food and Drug Administration.(6)These professionals worked under record timelines to develop safe, effective vaccines demonstrated in trials and granted emergency use authorization by the Food and Drug Administration. It shattered the typical timeline for vaccine development and production from over a decade to less than 12 months.(7)The first vaccine trial volunteers who lined up to have shots administered in their arms paved the way for emergency use authorization by the Food and Drug Administration and the hundreds of millions of people of the United States that have since been vaccinated.(8)These remarkable achievements in medical science will have positive implications for future vaccine development, helping to combat new viruses, leading to improvements in health and well-being.(9)The tremendous efforts in vaccine development can be celebrated and attributed to building diverse teams, including the notable efforts of many individuals across the planet.(10)Vaccines authorized for emergency use in the United States benefitted greatly from global cooperation, strategic partnerships, and collaboration with publicly funded agencies and research capabilities of the academic community.(11)As a result of the collaborative efforts, people around the world are benefitting from the administration of vaccines, although work remains to support governments around the world in ensuring vaccines are equitably distributed.(12)The United States, including through cooperation with bilateral and multilateral partnerships, can help scale up manufacturing and distribution to all corners of the globe.(13)Operation Warp Speed successfully laid the groundwork for reopening the United States economy, contributing to the safety of the people of the United States, the reunion of families, and is the greatest medical achievement in modern times.3.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a single gold medal of appropriate design in recognition of all those whose efforts led to the successful development of vaccines that received emergency use authorizations to respond to the coronavirus.(b)Design and strikingFor the purpose of the award under subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal described in that subsection with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian Institution(1)In generalAfter the award of the gold medal under subsection (a), the medal shall be given to the Smithsonian Institution where the medal shall be—(A)available for display, as appropriate; and(B)made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under this Act available for—(A)the purpose of education, research, and the encouragement of science, technology, engineering, and math professions through the Smithsonian Science Education Center; and(B)display elsewhere, particularly at other locations or events associated with Operation Warp Speed or COVID–19 vaccine development.4.Duplicate medals(a)In generalThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 at a price sufficient to cover the cost of the medals, including labor, materials, dies, use of machinery, and overhead expenses.(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited in the United States Mint Public Enterprise Fund.(c)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck under this Act.5.Status of medals(a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.6.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.